DETAILED ACTION
This Office action is in response to the amendment filed on March 1, 2022.
Claims 1-3, 5-9, 11, 12, 14-18, and 20-22 are pending.
Claims 1, 5-9, 11, 14-18, and 20-22 have been amended.
Claims 4, 10, 13, and 19 have been canceled.
Claims 21 and 22 have been added.
Claims 1-3, 5-9, 11, 12, 14-18, and 20-22 are allowed and will be renumbered as 1-18 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jeffrey R. Rummler (Reg. No. 61,290) on March 10, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 03/01/2022), please amend Claims 1, 5-9, 11, 14-18, and 20-22 as follows:

1. (Currently Amended) A method, comprising:
providing on a computing device (i) a first environment supporting a first computer language and (ii) a second environment supporting a second computer language different from the first computer language;
providing an instance of an instantiated class definition as an object,
wherein providing the instance of the instantiated class definition as the object comprises:
using the first environment supporting the first computer language to allocate memory for the object; and
sending a memory address for the object from the first environment supporting the first computer language to the second environment supporting the second computer language;
accessing the object from both the first environment supporting the first computer language and the second environment supporting the second computer language,
wherein the object is modifiable by both the first environment supporting the first computer language and the second environment supporting the second computer language; and
supporting the first computer language and the second environment supporting the second computer language,
wherein deleting the object comprises constructing a handles dictionary using a memory address for the object as a key and a number of references for the object as a value for the key,
wherein the handles dictionary coordinates reference counting between the first environment supporting the first computer language and the second environment supporting the second computer language to prevent premature deletion of the object,
wherein the first computer language comprises a plurality of functions,
wherein a first subset of the plurality of functions has been registered to be reachable by both the first computer language and the second computer language, and
wherein a second subset of the plurality of functions has not been registered and is reachable by the first computer language but not reachable by the second computer language.

2. (Original) The method of claim 1, wherein the computing device comprises a client device for an online game or a server for an online game.

3. (Original) The method of claim 1, wherein the first computer language comprises a programming language and the second computer language comprises a scripting language.

4. (Canceled)

5. (Currently Amended) The method of claim 1, wherein accessing the object from both the first environment supporting the first computer language and the second environment supporting the second computer language comprises:
accessing an identical memory address for the object from both the first environment supporting the first computer language and the second environment supporting the second computer language.

6. (Currently Amended) The method of claim 1, wherein accessing the object from both the first environment supporting the first computer language and the second environment supporting the second computer language comprises:
identifying the object as a specific type from both the first environment supporting the first computer language and the second environment supporting the second computer language.

7. (Currently Amended) The method of claim 1, wherein providing the instance of the instantiated class definition as the object is performed from one of the first environment supporting the first computer language and the second environment supporting the second computer language, and wherein accessing the object from both the first environment supporting the first computer language and the second environment supporting the second computer language is performed from a different one of the first environment supporting the first computer language and the second environment supporting the second computer language.

supporting the first computer language and the second environment supporting the second computer language comprises:
using the first environment supporting the first computer language to determine that an event associated with the object has occurred;
using the first environment supporting the first computer language to inform the second environment supporting the second computer language about the occurrence of the event associated with the object; and
executing a callback function in the second environment supporting the second computer language in response to the occurrence of the event associated with the object.

9. (Currently Amended) The method of claim 1, wherein the reference count for the object comprises a number of at least one of references, pointers, or handles to the object from both the first environment supporting the first computer language and the second environment supporting the second computer language.

10. (Canceled)

11. (Currently Amended) A system, comprising:
one or more computer processors programmed to perform operations comprising:
providing on a computing device (i) a first environment supporting a first computer language and (ii) a second environment supporting a second computer language different from the first computer language;

wherein providing the instance of the instantiated class definition as the object comprises:
using the first environment supporting the first computer language to allocate memory for the object; and
sending a memory address for the object from the first environment supporting the first computer language to the second environment supporting the second computer language;
accessing the object from both the first environment supporting the first computer language and the second environment supporting the second computer language,
wherein the object is modifiable by both the first environment supporting the first computer language and the second environment supporting the second computer language; and
deleting the object once a reference count for the object indicates that the object is no longer being accessed by both the first environment supporting the first computer language and the second environment supporting the second computer language,
wherein deleting the object comprises constructing a handles dictionary using a memory address for the object as a key and a number of references for the object as a value for the key,
wherein the handles dictionary coordinates reference counting between the first environment supporting the first computer language and the second environment supporting the second computer language to prevent premature deletion of the object,

wherein a first subset of the plurality of functions has been registered to be reachable by both the first computer language and the second computer language, and
wherein a second subset of the plurality of functions has not been registered and is reachable by the first computer language but not reachable by the second computer language.

12. (Original) The system of claim 11, wherein the first computer language comprises a programming language and the second computer language comprises a scripting language.

13. (Canceled)

14. (Currently Amended) The system of claim 11, wherein accessing the object from both the first environment supporting the first computer language and the second environment supporting the second computer language comprises:
accessing an identical memory address for the object from both the first environment supporting the first computer language and the second environment supporting the second computer language.

15. (Currently Amended) The system of claim 11, wherein accessing the object from both the first environment supporting the first computer language and the second environment supporting the second computer language comprises:
supporting the first computer language and the second environment supporting the second computer language.

16. (Currently Amended) The system of claim 11, wherein providing the instance of the instantiated class definition as the object is performed from one of the first environment supporting the first computer language and the second environment supporting the second computer language, and wherein accessing the object from both the first environment supporting the first computer language and the second environment supporting the second computer language is performed from a different one of the first environment supporting the first computer language and the second environment supporting the second computer language.

17. (Currently Amended) The system of claim 11, wherein accessing the object from both the first environment supporting the first computer language and the second environment supporting the second computer language comprises:
using the first environment supporting the first computer language to determine that an event associated with the object has occurred;
using the first environment supporting the first computer language to inform the second environment supporting the second computer language about the occurrence of the event associated with the object; and
executing a callback function in the second environment supporting the second computer language in response to the occurrence of the event associated with the object.

supporting the first computer language and the second environment supporting the second computer language.

19. (Canceled)

20. (Currently Amended) An article, comprising:
a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising:
providing on a computing device (i) a first environment supporting a first computer language and (ii) a second environment supporting a second computer language different from the first computer language;
providing an instance of an instantiated class definition as an object,
wherein providing the instance of the instantiated class definition as the object comprises:
using the first environment supporting the first computer language to allocate memory for the object; and
sending a memory address for the object from the first environment supporting the first computer language to the second environment supporting the second computer language;
supporting the first computer language and the second environment supporting the second computer language,
wherein the object is modifiable by both the first environment supporting the first computer language and the second environment supporting the second computer language; and
deleting the object once a reference count for the object indicates that the object is no longer being accessed by both the first environment supporting the first computer language and the second environment supporting the second computer language,
wherein deleting the object comprises constructing a handles dictionary using a memory address for the object as a key and a number of references for the object as a value for the key,
wherein the handles dictionary coordinates reference counting between the first environment supporting the first computer language and the second environment supporting the second computer language to prevent premature deletion of the object,
wherein the first computer language comprises a plurality of functions,
wherein a first subset of the plurality of functions has been registered to be reachable by both the first computer language and the second computer language, and
wherein a second subset of the plurality of functions has not been registered and is reachable by the first computer language but not reachable by the second computer language.

supporting the first computer language comprises a game engine for an online game[[,]] and the second environment supporting the second computer language comprises a game manager for the online game.

22. (Currently Amended) The system of claim 11, wherein the first environment supporting the first computer language comprises a game engine for an online game[[,]] and the second environment supporting the second computer language comprises a game manager for the online game.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “sending a memory address for the object from the first environment supporting the first computer language to the second environment supporting the second computer language; wherein the handles dictionary coordinates reference counting between the first environment supporting the first computer language and the second environment supporting the second computer language to prevent premature deletion of the object, wherein a first subset of the plurality of functions has been registered to be reachable by both the first computer language and the second computer language, and wherein a second subset of the plurality of 
The closest cited prior art, the combination of US 2017/0344468 (hereinafter “Kirshenbaum”), US 2006/0259489 (hereinafter “Bernabeu-Auban”), US 2003/0056203 (hereinafter “Micco”), and US 2018/0375935 (hereinafter “Squires”), teaches using object descriptors associated with objects in a shared memory heap. However, the combination of Kirshenbaum, Bernabeu-Auban, Micco, and Squires fails to teach “sending a memory address for the object from the first environment supporting the first computer language to the second environment supporting the second computer language; wherein the handles dictionary coordinates reference counting between the first environment supporting the first computer language and the second environment supporting the second computer language to prevent premature deletion of the object, wherein a first subset of the plurality of functions has been registered to be reachable by both the first computer language and the second computer language, and wherein a second subset of the plurality of functions has not been registered and is reachable by the first computer language but not reachable by the second computer language” as recited in independent Claims 1, 11, and 20; and as pointed out by the Applicant’s remarks/arguments on page 8 to page 13 of the Remarks (received on 03/01/2022).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191